                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00080-KLM

MICHAEL LANTZ, an individual

       Plaintiff,

v.

G&S SALES & PAWN LLC, a Colorado Limited Liability Company,
SHARON MARQUARDT, an individual

       Defendants


                                ENTRY OF APPEARANCE



       Westerfield & Martin, LLC hereby submit this Entry of Appearance in the above captioned
case on behalf of Defendants G&S Sales & Pawn LLC and Sharon Marquardt.

Dated: April 16, 2019                                               /s/ Zachary S. Westerfield

                                                                      Zachary S. Westerfield
                                                                             Logan R. Martin
                                                                 Westerfield & Martin, LLC
                                                              600 17th St. Ste. 2800 S. Tower
                                                                           Denver, CO 80202
                                                                            Ph: 303.748.3444
                                                            Email: zach@westerfieldlaw.com
                                                                 logan@westerfieldlaw.com
                                                                     Attorney for Defendants



                              CERTIFICATE OF SERVICE

       I certify that on April 16, 2019 the foregoing ENTRY OF APPEARANCE was e-filed
with the court and served via CM-ECF or by First-Class US Mail to the following:

Sarah Parady
Lowrey Parady, LLC
1725 Hight St. Suite 1
Denver, CO 80218
Counsel for Plaintiff


                        /s/ Zachary S. Westerfield
